[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: MOTION FOR MODIFICATION
The plaintiff may interview the three or four families which Father Carr identified in his deposition as having made complaints against him. The plaintiff should not disclose to the members of those families what was said by Father Carr during his deposition. CT Page 3400 The information obtained from the interviews should not be disseminated to the news media or other third parties.
The plaintiff may share the information obtained from the Father Carr deposition with Peter, Nancy and Mason Carr as long as they acknowledge in writing that they have read the Protective Order dated August 10, 1995, agree to be bound by its terms, and agree not to discuss the contents of the transcript with persons other than those who are bound by the Protective Order.
THIM, JUDGE